OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                                         AUSTIN



CERILDc. MANN
   ..I” .I”DUL                                                 Maroh SO, 1939

      Conorab1r T. X. Trhble
      First Assistant State Suparlntandent
      Dapartmmt OZ Lducatloon
      AWtiIi, 'fOXaS
      Dear sl.rt
                                                                           ta
                                                                           eaa

               se era ln Twei                               f Baroh 30, 1989, In
      ~rhiaiyou aahe ths folh




                             that th.lsis a p6Tt1on OS a.*f&aert rpsdtr
        :Ja oounty euperlntendentend ths Slrrt peraon prdilirmereier
        o the ootmty superlntemlsut.
son. ‘i’.
        h!.irimble, Larch 30, lS39, Pace 2


         "All of the ballots for the election of a school
    tlWStC!!e
            in CO::.mon
                      school districts end in independent

    cmsua roll approved br the State Department of Tduca-
    tion and exclusive or transfers shall be printed with
    blaok ink on clear whlte paper, of sutflalent thickness
    to prevent the marks thereon being seen through the
    pwr , and be of unifom style and dimension; at the
    top of the ballot there shall be rinted WOfrlolal
    haliot,       independent Sohool ii.
                                      iatrlct",the number
    or name nths   sohool district in rhloh the eleotlon
   la to be held to be illled Iu by the
   m~t,"eu     he orders the ballots p~d@?k$$f!kW
            to have his name piaoed on add offIolal ballat,
   as a eandldatefor the.offlceof trwtw         of a oommm sahsol
   dlstrlat or-of an independentsehool~distriotas hereIn
   provided shall, at leaat ten day6 beSore sald.elsatIon,
   file a written request with the oounty~lu&e of the aouutT
       hI h said dlstrlot Is iooated rsqueotingthat hla
   n&at bZ placed on the 0rfidal id&t,~an4 no oanaiaate
   shall have his name minted on aaid ballot~unleashe has
   aonmlbd with the DlTOViSiOM or this Aat; prOriUed that
   five or more resident qualifiedvoters in the Uletrlot
   may requeat.that certain names be printed. The county:
   m,     won receipt of such vmltten reqwst, and at
   least five daya before the eleation, shali have the
   ballots printed as provided in this Aot, placing on'the
   bailot the name of each caadldatewho has oomplIe4 with
   the texms of this Act, and deliver a sufflelentnumber
   0r printed ballots and amount 0r supplies neaeosarp r0r
   suoh.eleotIonto the prealalng offloor of the eleation
   at least one day before aald aleatlon 1s to be held,
   said election supplies,ballots, boxes, and tally sheets
   to be deliveredby the eouuty luage by mall or In any
   other uamer by him deemed best, to the presiding orfioer
   of salU election in sealed enveiepes which sha3.inot be
   opsnd  by the election orrlcreruntil the day of the
   eleotIon.W
         pieaall attention to the provlslons of thls Article, and
espealallyto that part which provides that '910oandldate shall
have hls ame printed on said ballot ~nieas he has complied with
the provisionsof this Act."
         Statutoryprovlalonsas to the preparation of ballots
and aa to the printed names to appear thereoujareUtandatorYaud
mwt be strictlyfollowed. ~unagan v. Ionea, 76 S, tie(2) 219.
iicn.ii i.. r'rLmbla,Larch 30, 1939, 5'ag.e
                                          3


I-:in also G ;oneral rillrol"cL:iiuuc.ry
                                       c;.nctructionthat 6 pro-
vizior lisALIz;.a t:liq:to Lr docc:in a particular zanner lu@les
tb;ctit 8hnil 1105i.adone othjl:rwise.3b ,0x. Jur. 159.
         :,'bet
              pert of tbe ;%ctxhlch provides "that flvn or nore
resident qualified voters in the district may request.tbat certain
nfmes be ;trLnted"o'rvlouslymom   that such request shall be
fllcd with the sane ozflcer authorized to accept the request of
ac 'indlvldutlcnndldate and v,!tll=the 5amz period of time.
         I.reading of the stttute as a whole makes it alear thst
names ahall not be printed on tho ballot unless the prooe4ux-a
preecrIbe6la followed. Looal cuatoh ceunot repeal the amndatory
provisionor an Aot   0r   the Leglalature.
         #e ara of the opInIon that name8 of aaadidak8 for
sohool truzteee in ooamm school dlstrIcts and independenteahool
alstriota,having a soholaaticpopulationof 1688 than fLve hundred,
should not be printed on the o~flOla1 ballootuulesa ul%fen roqurst
has been made to the county judge an protided by Art1010 E746a.